Defendant in error brought an action against plaintiffs in error to recover on a promissory note. There was a plea of want of consideration which was demurred *Page 557 
to and the demurrer sustained. Final judgment was entered and a writ of error taken to that judgment.
The plea of want of consideration was predicated on the breach of an alleged executory contract in parol. We have examined the record and do not think that such an executory contract has been shown to exist, the breach of which may be offered as a defense to an action on a promissory note. Sumter County State Bank v. Hays, 68 Fla. 473, 67 So. R. 109.
Affirmed.
WHITFIELD, P. J., AND TERRELL AND BUFORD, J. J., concur.